Title: To Thomas Jefferson from William Short, 25 November 1808
From: Short, William
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Reuil Nov. 25 —08
                  
                  I have the pleasure of addressing you from the country seat of a friend where I have come to spend seven or eight days, in order to repose myself from the fatigues of my sea and land voyage, before entering on those of preparing for the one now commencing. I should have returned to Paris to-day but for a cold attended with a slight fever which confines me here— This will last I hope but a few days. Not knowing if Genl Armstrong may not be sending off his despatches in the mean time, I write from hence by way of precaution & shall send him my letters if unable to carry them in time.
                  My first object is to give you an account of our voyage, & more particularly, the causes which directed your Aviso to L’Orient instead of Havre. I beg the favor of you to mention them to Mr Madison, to whom I shall also write on the subject. I am the more anxious on this head as I shewed so much sollicitude before my departure on the subject of the route given to the Aviso by Government, that it may be thought perhaps I was predisposed in favor of L’Orient, if the circumstances are not attended to. As soon as I learned by the copy of the instructions to the Captain, sent me by Mr Graham, that we were to go onto the chanel, & there take the chance of debarking Mr Gibben, I foresaw certain delay & possible danger & wrote to Mr Madison in the manner you will have seen. I had long known from reports, the delays of the chanel whenever the wind sets up or down it, & my own experience of the perseverance of the wind in such cases was fresh in my memory, having been obliged to tack & roll in that narrow sea for ten days without gaining an inch, & that in the month of June— I had for many years also observed that the month of November was peculiarly disastrous & presented a long list of wrecks—At this moment the newspapers on my table are stating that from the 17h. to the 20th of this month the storm & sudden flux of the sea had been destructive along the coast of Cherbourg, & had been tremendous at Havre— many wrecks along the coast—but no vessel stranded at Havre, which is remarked with astonishment considering the rising of the sea—They do not reflect that no vessels attempt to go to Havre & of course there were none to be stranded there. Had we persisted in our destination for Havre, it is not improbable, as things have turned out, that we should have been in the storm—for on the 10th. the day on which I quitted L’Orient, I was told by the Captain & other mariners that the East wind which stopped us at the entry of the chanel had not yet varied, & that we should not, to that moment, have been able to have advanced.
                  Being convinced that the route to the Aviso had been prescribed without considering the season, & that the object was merely to avoid the delay of the despatches for England arising from the refusal of this Government as to the return of the vessel after having been in England, I wrote, as you will have seen, to Mr Madison, suggesting a remedy which would have cured the evil—I was convinced that this Government might be induced to admit of the return of the vessel at least into the road, so as to receive Gl. Armstrong’s despatches—& the case of the St. Michael shews now that I was not mistaken—Had the permission been granted, as I wished, to go first to L’Orient, & then for the vessel to proceed with the messenger to England, we should have arrived at L’Orient on the 26th. day—On the 25th. day we were up with that port & the wind fair for entering it—We were obliged to pass by it under those circumstances with all the chances before us arising from the route prescribed.
                  It gave me real pain to be obliged to leave America without the change of route which I had asked—but I was averse to waiting longer than the day on which Mr Graham had informed me the answer from Mr Madison might be recieved at Philadelphia. I wrote to you & also to the Sec. of State, from New castle, stating the steps I had taken & my motives. I was averse to cause a larger delay & went on board, though with reluctance— On finding Mr Baker arrived at New castle there, I should perhaps have been decided by that circumstance to have waited, that the Sec. of State might recieve his despatches— but as Mr Graham had written to me not long before that I had forwarded despatches from Paris & St. Petersburgh, to Montpelier, & thought they might perhaps detain the vessel, & afterwards informed me that it had been decided not to detain the vessel for answers to them, I deemed it best not to wait on account of Mr Baker’s arrival—the more so as I did not know whether Mr Madison had returned to Washington, & of course did not known whether the delay of ten days might not be necessary for the answer, having observed that that was the term which had brought the shortest answer to Philadelphia, & it would be half a week longer if it did not arrive in time for the mail from Washington to Montpelier.
                  On the passage however I regretted most seriously having not waited; for my apprehensions of the difficulties which might occur in landing the messenger for England were increased by a difference of opinion which it appeared existed between the messenger & the Captain of the Aviso, as to the manner in wch. this was to be done. I was not present at the conversation, but it was reported to me by some of the passengers, who were made extremely uneasy as they did not know that there was any controlling power vested in me or any other, & they foresaw a possibility of delay & danger after we arrived in the chanel. I had chosen that it should not be known that the instructions to the Capt. vested any power in me, & I had not then mentioned the circumstance to Mr Gibben. These passengers understood from the Captain that in many cases & particularly with a southerly wind it would be dangerous to approach the British coast, & the more so as they generally produced a thick fog—The British coast being then the lee shore in marine phraseology, it would be risking the vessel & crew to approach—The messenger insisting that it must be approached to land him, & that until that could be done the vessel must remain at all risks cruising on that coast—They understood also that he expected to be landed in a boat of the Aviso—& that the Captain was determined against it &c.—In fine they were made extremely uneasy at the prospect. Soon after I took an opportunity of mentioning to Mr Gibben the circumstances of the power vested in me in certain cases, & to my great satisfaction I found that he was disposed & determined to make use of any means of being landed that should be thought practicable—Fortunately the first occasion which presented itself was such an one as made it perfectly easy & agreeable to himself & the passengers for England, & they were happy to be relieved from the situation in which they left us, & which was thought by them as well by ourselves to be critical & dangerous if we should be obliged to remain there. But from what had passed between the Capt & myself in the course of the morning I thought it so probable that we should get out of it by changing our destination & proceeding to L’Orient, that I requested Mr Gibben to mention this from me to Mr Pinkney, with my desire that he would make it known to the Sec. of State which I hope & take for granted he did.
                  Notwithstanding we were thus fortunate in landing the messenger, yet the circumstance shewed how uncertain it was—for had the wind changed twelve hours sooner than it did it would have been impossible, on account of the distance we were from the land—and we should then have had to have remained there beating until the 10th. of Nov. at leas,t as mentioned above, or have carried him off to L’Orient. I mention these circumstances, although no longer personally interested, in the case of the government continuing to send avisos; that they may be aware how precarious that route is throughout almost the whole year—& I have gone into these details that it may be seen that it was the force of circumstances which obliged us to abandon the destination for Havre. In case of difficulty or embarassment the Captain was to be guided by me—but still I should not have given the direction of my accord—The Captain wished it as he saw that the port of L’Orient could be made & that of Havre could not—& the distance from each at that time was nearly the same. My own opinion also & that of every passenger on board was decidedly in favor of L’Orient under the then circumstances. Indeed it was impossible there to have two opinions. You will be pleased to observe also that the sollicitude which I shewed before my departure to have the route changed had no connection with or influence on, the present state of the question—It was then to avoid the delay & perhaps danger in putting the messenger on shore—but that difficulty was now at an end—& the increased distance of the voyage also was seen, as we had passed by L’Orient & were almost as near to Havre as to it— At this time therefore Havre would have been to me much the most convenient & agreeable port if it could have been made, as I should then have had only 50 leagues along a fine road & agreeable country to arrive at Paris, whereas from L’Orient I had 130. leagues & a great part of it the worst road in France. I hope you will excuse all this sollicitude to shew that it was the public service I consulted in directing the vessel to L’Orient, & that it was entirely unconnected with the desire I expressed in America of the vessel being first ordered for that port.
                  We got a pilot on board on the 4th. of Nov.— the 5th. we got into Port Louis—The whole day of the 6th. was passed in the long & tedious ceremony of verbalizing by the officers of the three several departments—the police—the bureau de santé, & the custom-house—The passengers were allowed to go up to L’Orient, that evening, but not the vessel—The bad weather prevented our getting our baggage up from Port Louis until the 8th.—The getting a post carrege &c. &c prevented my leaving L’Orient until the 10th.– & I then proceeded with all the expedition the roads would admit of, travelling without stopping from day-break until 9 & 10. o’clock at night, & delivered Genl. Armstrong his despatches on the 15th.
                  That matter being now placed in the past tense, I am only occupied in looking forward to my future destination. I communicated it to Genl. Armstrong at our first interview, & as I purposed coming into the country to repose myself for some days, I requested him not to mention it until my return. I learned from him that Ct Romanzow was at Paris, on account of the negotiation carrying on with the two Imperial courts & England. This gives me an opportunity of seeing here one of the Russian Cabinet. This would be an agreeable & a favorable circumstance if my appointment was complete—As it is I know not whether to consider it so. It will of course oblige me to make known my character immediately. I should have preferred going on to make the preparatifs of my journey, in the incognito, & have taken the chance of the arrival of the Senate’s confirmation during the time which these preparatifs will necessarily & unavoidably absorb. When ready to set out, if we had not then heard from America, I should have made myself known to the Russian Ambassador here, & also to the Minister of Foreign relations, so as to have shewn there was no intention of concealing my mission. This mode would have comported much better with my situation & with delicacy—As it is, I must take the chance of an opposite line. The uncertainty of my situation gives me now, as I advance in it, much more anxiety than I had contemplated in America—In fact the human mind can only admit of a certain quantity of anxiety & apprehension at a time—& mine was so full of what arose from my voyage which was immediately before my eyes, that this more distance source was not attended to. Its proximity now forces me to look it full in the face— & to see how awkward would be my situation, if after declaring my character, any unforeseen circumstance should have made the Senate object to it. I will not however allow myself to dwell on a point, which is now not within my control, more than I shall be obliged to do. And yet I foresee that it will meet me at every step I take. For instance the purchases I shall be obliged to make here in the indispensables of my mission must be considerable, & they will not be of any use if it should be stopped in the manner mentioned. It is here where most articles must be procured, all that are foreign to Russia, as importation there by the ordinary modes, is at an end on account of the war. It was my wish to have clothed this mission, as it was the first in Russia, with all the appearance that the salary allowed would admit of, & knowing its inadequacy, I determined to add of my own what I was obliged to expend in America, that is 3000. dolls a year. It will perhaps appear extraordinary to you that this addition of mine which will make $12000 ⅌ ann, will still be a scanty subsistence, at Petersburgh & much more limited than the $9000. a year at the time you were at Paris. Over & above the progressive depreciation of money in the interval, various causes have combined to raise additionally the price of every article—My own experience here & the information I have received, shews that the rise is at least 50 ⅌ ct. & on many articles more—I pay now ƒ90 a month for the same kind of servant which had ƒ60. formerly—carriage here has nearly doubled &c. &c.— And Petersburgh one of the most expensive courts in Europe—as the corps diplomatique is much more in evidence than at Paris or London—& now particularly the want of importation from the war has put all articles dependent thereon out of price—
                  I find myself embarassed also from that expression in one of your letters which said this mission was to be special—I wrote you on the subject from New castle. According to my idea of a special mission, & my experience also, it involved the travelling expences being paid by government. When I received the instructions of the Sec. of State, he stated that those expences were not to be paid—of course it would seem that the idea of a special mission had been relinquished—as I was to have the ordinary allowance of a Min. Plenipo: I took no particular account of this in the beginning, as it seemed to me indisputable that I should either be allowed my travelling expences, under the special mission, or the outfit in the ordinary way. And I cannot suppose that it can have been intended to have singularized this mission so as to deprive the incumbent of both. Yet I regret now most sincerely not having had this point cleared up—Taking the letter of the Sec. of State alone, it admits of no doubt—& he makes no reference to a special mission, & indeed seems to do away all idea of it, by witholding the travelling expences & substituting the ordinary allowance. I cannot now concieve how with my anxiety to have all such matters clear, as expressed to you in one of my first letters on this mission, how I say, I could leave America in this uncertainty—You mentioned that Mr Madison would lay down the rules for my charges, & I went on with the idea that my travelling expences would be born, the mission being considered special—& leaving other things to be regulated—After recieving the instructions, time pressed me so as to leave me none to weigh matters which were not pressing & I only run them over cursorily as I mentioned to you. The more I reflect on this mission the less I can suppose that it could have been intended to have made it special to avoid an outfit, & ordinary at the same time, to avoid the travelling expences. And yet with the kind of opposition between your letter & the instructions of the Sec. of State, I am unwilling to lay out here the outfit, which might fall on my hands in two ways—that is by the Senate—& by the intention of the instructions. Indeed I find myself quite at a loss how to act. It would be a great relief to me if perchance an Aviso shall have been despatched, which I think probable, soon after the meeting of Congress—In that case it may now be very soon expected.
                  It is now fortunate also that I had not found Mr Rush disposed to the Secretariat—I had not the least idea that it was intended I should bear the travelling expences of a Secretary from Philadelphia to Petersburgh—When there, my house & table of course would be his—but the travelling expences would be too heavy for the salary allowed, outfit included. I have therefore given up the idea of taking one here. I must do as well as I can without one although I foresee real inconvenience from it.—I make no observation on my salary being made to begin only on my leaving Philadelphia— I suppose this is the usage—& of course applicable to me—But from the time of my recieving the appointment I changed my whole plan of life, devoted it to preparing for this mission, & of course considered it a part of the mission, the more so as I hold myself at the requisition of government, ready to go to Washington or wherever called—If I shall learn that the outfit is intended me I shall say nothing on this head—& I really cannot suppose than an exception will be made against this mission so as to make it neither special or ordinary—but if contrary to my expectation this has been intended, then I shall claim the salary commencing from the appointment, as some indemnity for the outfit—For I have now embarked & must proceed.— When I reflect on my fixed determination that if ever I should embark again in public life, I would have all such matters settled beforehand to save trouble to both parties,—& when I reflect on the letter I wrote you in the beginning as to the article of charges—I am now unable to account for my having got into this dilemma, unless it be by recollecting the confusion & anxiety in preparing for the sea voyage.
                  I trouble you on this head that I may say nothing on it to the Sec. of State. I prefer speaking on the subject with you, & hope I shall soon hear from you on it in consequence of my letter from New Castle.—There is one circumstance which I regret having not communicated to you before I sailed—I now risk it across the sea—knowing you will make only such use as you may judge proper, of it— & destroy its trace— it being intended only for you—I take it for granted your successor is now fixed & will be the person designated when I left America—if so—& you think proper you may let him know that you are convinced I should be willing to return & take charge of that department he holds—As a foreign mission is generally preferred to that department, he might not suppose me willing to abandon the one for the other—All I wish is that he should know this—but by no means wish or intend that this should be considered as a sollicitation—He will of course judge & act for his own convenience as it is natural & right he should do. But if perchance this should meet his wishes, I should like that an armed vessel should be despatched to bring me home—Supposing this, sent in the month of March it will be May before it would arrive, & that season might be sufficiently favorable for the navigation of the Baltic—if not it might stop at Copenhagen—but it would be not amiss that one of our armed vessels, so remarkable for their tenue, should be seen at Petersburgh or Cronstadt. Such a circumstance would be seen there with a favorable eye—the dispositions being already favorable. I hope we shall find advantage in cultivating the present disposition of that Sovereign, from a variety of considerations which I shall hereafter have a better opportunity of developing to you.—In the event (on which however I do not count, & which I have merely suggested for your consideration from the old habit of concealing nothing from you) of the vessel being sent for the purpose abovementioned, it might be well for me to be directed to stop on the way at London & at Paris, merely for the purpose of consulting with our ministers at these courts, ascertaining “where we are and whither we are going,” & concerting with them (our ministers) the future plans of our government.
                  I have as yet only seen the owner of this house, among your acquitance—They are genrally well—My friend here, who as you know, has given up her key & Chateau to her brother, & has been creating here a new county seat, requests me to present her most particular marks of remembrance to you. And I join in begging you to recieve assurances of the most affectionate sentiments of your sincere friend
                  
                     W: Short 
                     
                  
               